Exhibit 10.13

 

EXCLUSIVE DISTRIBUTORSHIP AGREEMENT

 

This agreement (the “Agreement”) is made as of the 14th day of July, 2004, by
and between Royal Bodycare, Inc., a Nevada corporation, located at 2301 Crown
Court Irving, Texas 75038 USA (“RBC”), and Coral Club International, Inc., an
Ontario corporation, located at 61 Alness Street, Suite 215, Toronto, Ontario,
M3J 2H2, Canada (“CCII” or the “Distributor”).

 

WHEREAS, RBC and CCII entered into an Exclusive Distributorship Agreement dated
June 1, 1999 (the “Former Agreement”), and the parties hereto desire to enter
into a new Exclusive Distributorship Agreement that supercedes and replaces in
all respects the Former Agreement;

 

WHEREAS, RBC manufactures a line of top quality health, nutritional, and
personal care products (collectively, “Products”) for sale to independent
members;

 

WHEREAS, the Distributor is a corporation of Ontario, Canada, with the power to
carry on business as contemplated by this Agreement;

 

WHEREAS, the Distributor desires to promote and sell the Products as the
exclusive Distributor in the Territory (as hereinafter defined), subject to the
terms and conditions of this Agreement;

 

WHEREAS, the parties hereto desire to establish, among other things, the terms
and conditions under which orders will be placed by the Distributor and accepted
and filled by RBC.

 

NOW, THEREFORE, in consideration of the premises stated above and subject to the
terms and conditions contained herein, the parties agree as follows:

 

I. TERRITORY

 

As used herein, “Territory” shall be comprised of the countries in Regions A, B,
C and D as follows:

 

A. Region A: the countries of the former USSR, known as of the date of this
Agreement as Armenia, Azerbaijan, Belarus, Estonia, Georgia, Kazakhstan,
Kyrgyzstan, Latvia, Lithuania, Moldova, Russian Federation, Tajikistan,
Turkmenistan, Ukraine, and Uzbekistan,

 

B. Region B: Czech Republic, Finland, Hungary, Poland, Romania, Slovakia, and
Slovenia,



--------------------------------------------------------------------------------

C. Region C: Albania, Bosnia-Herzegovina, Bulgaria, Greece, Croatia, Cyprus,
Macedonia, and Yugoslavia, and

 

D. Region D: Israel.

 

II. PRICES

 

The prices for all Products available for purchase by the Distributor are set
forth in the CCII export price list effective June 1, 2004 (the “Price List”).
The parties hereto acknowledge that such prices shall be paid in US Dollars, ex
factory and export packed, at RBC’s facility in Irving, Texas, USA. The
Distributor shall be responsible for all land, sea, or airfreight charges,
wharfage, and storage charges. The Distributor at its sole expense shall arrange
any insurance desired by the Distributor to insure the Products while in
transit. The prices set forth in the Price List may be changed by RBC on not
less than ninety (90) days prior written notice to the Distributor, providing
that any price changes shall be on a basis no less favourable than prices
offered to other similarly situated distributors. RBC shall fill any orders
pending at the time any such notice is given at the prices in effect immediately
before the notification.

 

III. DELIVERY

 

RBC shall deliver the Products to the Distributor ex factory and export packed,
at RBC’s facility in Irving, Texas, USA. Upon delivery, which shall be defined
as the date Distributor is notified that Products are segregated in RBC’s
warehouse for CCII’s account and available for shipment, title to the Products
and all risk of loss or damage shall pass to the Distributor. The Products shall
be ordered not less than twelve (12) weeks prior to the shipment date requested
by the Distributor. RBC will consider requests from the Distributor for new
products, modified formulations or modified packaging. RBC, at its sole
discretion, shall determine whether an under what terms such requests shall be
fulfilled. RBC’s obligation to meet the delivery dates quoted in response to the
Distributor’s orders is subject to the prompt receipt by RBC of all information
reasonably required to permit RBC to proceed with the fulfilment of the
Distributor’s order or the production of the ordered Products, as the case may
be, immediately and without interruption. The Distributor shall arrange for
export and shall pay for all export related fees and expenses directly
attributable to each of the Distributor’s orders including, but not limited to,
those covering preparation of consular or other documents (but excluding fees
and expenses related to any application by RBC for any export license that may
be required by the U.S. Export Administration Act of 1979, as amended [“the
EAA”]), freight, storage, and warehouse-to-warehouse (including war risk and
terrorism) insurance. RBC shall at its sole expense apply for and obtain any
required export licenses that may be required by the EAA in connection with the
transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

IV. DELAYS

 

RBC’s performance of its obligations under this Agreement shall be excused for
the duration of any delay arising directly or indirectly from (A) acts of God,
unforeseeable circumstances, acts (including delay or failure to act) of any
governmental authority, war (declared or undeclared), terrorist acts, riot,
revolution, fires, strikes, labour disputes, sabotage, or epidemics, (B)
inability due to causes beyond RBC’s reasonable control to timely obtain
instructions or information from the Distributor, or (C) any other cause beyond
RBC’s reasonable control

 

V. PAYMENT

 

Payment for Products shall be made in two instalments or as otherwise mutually
agreed by the parties in writing. In the absence of an alternative written
agreement, the first payment is due at the time the Distributor places its order
with RBC. This payment will be sent via wire transfer to RBC, in the amount of
fifty percent (50%) of the aggregate amount of the order. The remaining balance
of fifty percent (50%) will be sent via wire transfer to RBC, upon notification
by RBC that Products are segregated in RBC’s warehouse for CCII’s account and
are ready for shipment. In certain cases, Products ordered may require full
payment upon confirmation of the order. RBC shall notify Distributor which
Products require full payment at the time an order including such Products is
placed.

 

VI. GOVERNMENTAL AUTHORIZATION

 

A. All sales hereunder shall be subject to the export control laws and
regulations of the United States Government, including but not limited to the
EAA.

 

B. The Distributor shall be responsible for the timely obtaining of any required
authorizations such as import licenses, exchange permits, or any other specific
governmental authorization within the Territory for the importation and/or sale
of the Products. The Distributor shall use its commercially reasonable effort
and, if needed, engage an expert at reasonable expense in order to obtain
governmental approval for the sale of RBC Products within the Territory. RBC
shall in good faith use its best efforts to provide Certificate of Analysis,
Certificate of Origin, Certificate of Free Sale, or other documentation that may
be requested by a government agency having jurisdiction within the Territory as
proof that the Products comply with any applicable standards, requirements,
tests, or procedures within the Territory (collectively, the “Standards”). The
Distributor shall, if the Distributor has requested such information, reimburse
RBC at cost for any fees directly related to obtaining these documents or
authorizations. RBC shall not be liable if any such approval/authorization is
delayed, denied, revoked, restricted, or not renewed, and the Distributor shall
not be relieved thereby of its obligations to pay RBC for any Products already
delivered to the Distributor at its request. RBC shall manufacture the Products
in accordance with the product



--------------------------------------------------------------------------------

specifications, in conformity with all applicable Standards as such are known to
RBC, at the time of manufacture. RBC shall not change or alter any Product
formulation without the prior consent of the Distributor. Products not in
conformity with the Standards or which may be otherwise defective shall be
destroyed by the Distributor or returned by the Distributor to RBC at RBC’s
expense, whichever is authorized in writing by RBC. The Distributor agrees that
it shall not make any disposition, by way of trans-shipment, re-export,
diversion or otherwise, of the Products, other than in and to the Territory.

 

VII. EXCLUSIVITY

 

A. RBC agrees that it will not sell or deliver the Products to any person or
entity within the Territory, nor permit any other person or entity to do so,
without obtaining the prior written consent of the Distributor. RBC shall
further use its best efforts to preclude any other person or entity from selling
or delivering the Products within the Territory. The export or sale of the
Products by the Distributor outside the Territory is prohibited without the
prior written consent of RBC.

 

B. In consideration of RBC’s agreement to grant exclusive rights to distribute
the Products in the Territory, the Distributor agrees to pay to RBC, upon
execution of this Agreement, Sixty-five Thousand Dollars (US$65,000).

 

VIII. SALES ACTIVITIES & DISTRIBUTOR RESPONSIBILITIES/OBLIGATIONS

 

A. The Distributor shall use its commercially reasonable efforts to promote and
sell the Products in the Territory in accordance with the RBC Compensation Plan,
or a plan similar to such plan, and its official Statement of Policies and
Procedures, along with any amendments thereto, which are published in the member
section of RBC’s web site located at www.royalbodycare.com. RBC hereby
acknowledges that Distributor’s Compensation Plan and its official Statement of
Policies and Procedures, which are in effect in the Territory as of the date of
this Agreement, satisfy such obligation. Upon written approval from RBC, which
approval shall not be unreasonably withheld, Distributor may modify its
Compensation Plan and its official Statement of Policies and Procedures to
conform to legal requirements in the Territory or to meet any other legitimate
business objective. Distributor hereby acknowledges that it is the Distributor’s
obligation to ensure that its Compensation Plan and its official Statement of
Policies and Procedures conform to the legal requirements in the Territory. The
RBC Compensation Plan may be modified or amended at RBC’s sole discretion during
the Initial Term or any Renewal Term (as hereinafter defined) of this Agreement
on not less than ninety (90) days prior written notice to the Distributor.

 

B. Except as otherwise provided herein, the Distributor is not the agent of RBC
for any purpose and is not granted any express or implied right to assume or
create any obligation in the name of RBC or to bind RBC in any manner. The
Distributor shall refer to RBC all inquiries or requests for Products received
from areas outside the Territory. The Distributor shall use its best efforts to
operate under the professional and ethical guidelines as set forth by the Direct
Selling Association located in Washington, D.C.



--------------------------------------------------------------------------------

C. The general responsibilities and obligations of the Distributor include, but
are not limited to, the following:

 

1. The Distributor will make its commercially reasonable effort to sponsor
members to the extent permitted by law.

 

2. The Distributor will develop at its own expense all training, promotional and
business sales aids, including any translation and printing costs. Upon request,
RBC will make available examples of US-based training, promotional, and business
sales aids for the Distributor’s use. RBC reserves the right to review and
approve any such materials developed by the Distributor for use in the
Territory. Such approvals shall not be unreasonably delayed or withheld.

 

3. Distributor acknowledges that it is Distributor’s sole obligation to ensure
that labels affixed to any Product distributed in the Territory comply with all
applicable legal requirements in the Territory. Products ordered by Distributor
may, at Distributor’s request, bear labels specifically designed for use in the
Territory, which labels shall be developed by the Distributor at Distributor’s
sole cost and expense, including translation and printing costs. RBC reserves
the right to review and approve such labels prior to their use in the Territory.
Such approval shall not be unreasonably withheld or delayed. Any such label to
be affixed by RBC prior to delivery shall comply with all legal requirements in
the Territory and be printed and furnished to RBC at the Distributor’s sole cost
and expense. Alternatively, upon mutual agreement, Distributor may affix such
approved labels after Products are shipped to the Territory.

 

4. The Distributor will calculate member commissions due on member sales in the
Territory, and will distribute payments for such commissions in the Territory.
Based on such calculations, the Distributor will remit to RBC commission
payments due to upline members located in the US and other countries outside the
Territory, to the extent that such upline members are located in a territory
that has a written cross-border sponsoring arrangement with the Distributor. RBC
and its affiliates shall disburse these payments to such upline Members. The
Distributor shall not be obligated to pay commissions on sales aids or
promotional items distributed by the Distributor. In accordance with applicable
legal requirements in the Territory, the Distributor may deduct withholding
taxes from commissions earned in the Territory.

 

5. RBC and its affiliates will calculate member commissions due on member sales
outside the Territory. Based on such calculations, RBC and its



--------------------------------------------------------------------------------

affiliates shall remit to the Distributor commissions due to upline members
located within the Territory, to the extent that downline members on which such
commissions are earned are located in a territory that has a written
cross-border sponsoring arrangement with the Distributor. The Distributor shall
disburse these commission payments to such upline members.

 

6. Upon request, which shall not be overly burdensome or unreasonable, the
Distributor will promptly submit to RBC written reports concerning sales and
marketing information including, but not limited to, sales, demands, member
requests for products and services, member complaints, inventories, backorders,
and activities of members, in such form as specified by RBC.

 

7. The Distributor will provide pricing information, as needed, to its downline
members and/or consumers. RBC reserves the right to review and recommend to the
Distributor suggested wholesale/retail pricing in the Territory as well as
qualification and commission values.

 

8. The Distributor will not engage in the sale, distribution, or promotion of
products obtained from sources other than RBC, except for sales aids approved by
RBC or speciality advertising items, which, subject to the provisions of Section
XIII, may bear the Company’s tradename or logo. Notwithstanding the provisions
of this paragraph 8, Distributor shall have the right to sell certain products
obtained from sources other than RBC, which products are set forth in Appendix A
attached hereto.

 

9. RBC and Distributor each acknowledge that the other has its own Commission
Plan and related computer software. The parties hereby agree to use their best
efforts to develop, as soon as practicable, a “bridge” between these computer
systems that will permit computerized cross-border sponsoring and commissioning
between members located in the Territory and members located in territories
commissioned by RBC’s Compensation Plan and related computer software. The
parties further agree that, until such “bridge” is implemented, cross-border
sponsors shall be commissioned manually in accordance with the policies and
procedures in effect at the date of this Agreement.

 

10. The Distributor will receive orders and payments for Products from its
members, promptly input these orders and payments into the Distributor’s data
processing equipment, and deliver all ordered Products in accordance with
customary commercial standards in the Territory.



--------------------------------------------------------------------------------

IX. CONFIDENTIALITY

 

A. As used in this Section, “Confidential Information” means information
disclosed to the Distributor by RBC or information disclosed to RBC by
Distributor, or known by the Distributor and RBC as a consequence of, or
through, the affiliation with each other, not generally known in the industry in
which RBC and Distributor are active in or may become engaged. Distributor shall
not disclose any not publicly known information about RBC’s customer lists,
products, processes, and services, including information relating to research,
development, inventions, manufacture, purchasing, accounting, engineering,
marketing, merchandising, selling, pricing, internal policies, and any lawsuits,
legal work, or communications with RBC’s attorneys without the consent of RBC,
which shall not be unreasonably withheld, or unless legally required. Likewise,
RBC shall not disclose any information not publicly known about Distributor,
including but not limited to customer lists, business methods, software systems,
bank accounts, names, phone numbers, suppliers, ownership, downline positions,
budgets, results and other information received as a consequence of the
affiliation with Distributor without the consent of Distributor, which shall not
be unreasonably withheld, or unless legally required. The parties shall not, at
any time, either during the Initial Term or any Renewal Term of this Agreement
or thereafter, divulge to any person, firm, or corporation any of the
Confidential Information received by it during the Initial Term or any Renewal
Term of this Agreement, and all such information shall be kept confidential and
shall not, in any manner, be revealed to anyone except as may be required by
legal process or the order of any court of competent jurisdiction.

 

X. TAXES

 

A. All United States taxes, whether federal or state, are included in the
prices, except sales, use, excise, and similar taxes, which have been excluded
on the basis that the transaction is presumed to involve export and resale by
the Distributor. The Distributor shall furnish evidence of export or other
appropriate tax exemption evidence acceptable to the taxing authorities if
requested by RBC.

 

B. Any taxes (including income, stamp, and turnover taxes), duties, fees,
charges, or assessments of any nature levied by any governmental authority other
than that of the United States or any jurisdiction in connection with this
Agreement, whether levied against the Distributor, against RBC, or its
employees, or against any of RBC’s subcontractors or their employees, or
otherwise, shall be for the Distributor’s account and shall be paid directly by
the Distributor to the applicable governmental authority. If RBC is required by
law or otherwise to pay any such levy and/or fines, penalties, or assessments as
a result of the Distributor’s failure to comply with any applicable laws or
regulations governing the payment of such levies by the Distributor, the amount
of any such payments so made by RBC shall be reimbursed by the Distributor to
RBC upon submission of RBC’s receipts or other evidence of payment of such
levies, less any tax savings by RBC. The Distributor reserves the right to
dispute in good faith any or all such taxes, duties, fees, charges, assessments,
or penalties that may be levied against the Distributor or others in connection
with this Agreement or its activities thereunder.



--------------------------------------------------------------------------------

XI. WARRANTIES

 

A. RBC hereby warrants that the Products shall be manufactured in accordance
with the product specifications and in conformity with all applicable Standards
as described in Section VI.B., above.

 

B. Except as otherwise provided herein, RBC makes no warranty of merchantability
or fitness for a particular purpose or warranties either expressed or implied,
or any affirmation of fact or representation. RBC shall not be liable to the
Distributor for any liability, claim, loss, damage, or expense of any kind or
for any direct, consequential, collateral, or incidental damages relative to or
arising from or caused directly or indirectly by the Products or the use
thereof, unless expressly set forth in or contemplated by this Agreement. Except
as otherwise provided herein, the Distributor’s exclusive remedy for any cause
of action relating to breach of this warranty shall be limited to the prompt
replacement by RBC of the defective Product, and RBC’s liability to the consumer
for any and all losses or damages resulting from any breach of any Product
warranty, including negligence, shall in no event exceed the purchase price of
the Product as set forth in the Price List or, at the election of RBC, the
replacement of the Product, except as contemplated by C below.

 

C. Product Liability Insurance – RBC hereby agrees, at its expense, during the
Initial Term and any Renewal Term of this Agreement, to maintain product
liability insurance with the named insured thereon being RBC. The insured limits
shall be no less than $1,000,000 per occurrence and $2,000,000 in the aggregate.
This product liability insurance shall cover all Products sold by RBC to the
Distributor. The Distributor will undertake to obtain its own product liability
insurance to cover potential claims within the Territory.

 

XII. PATENTS

 

If the Distributor receives a claim that any Products or part thereof
manufactured or distributed by RBC infringes any patent, the Distributor shall
notify RBC promptly in writing and give RBC information, assistance, and
exclusive authority to evaluate, defend, and settle such claim. RBC shall then
at its own expense and option (1) settle such claims, (2) procure for the
Distributor the right to use and sell such Products in the Territory, (3)
replace or modify the Products to avoid infringement, (4) remove the Products
and refund the Distributor’s purchase price, or (5) defend against such claim.
Provided such timely notice has been given by the Distributor, should any court
of competent jurisdiction hold such Product to constitute infringement, RBC
shall indemnify Distributor of all costs and damages finally awarded on account
of such infringement and, if the use of such Products is enjoined, RBC shall, at
its option and sole expense, take one or more of the actions under (2), (3),
(4), or (5) above.



--------------------------------------------------------------------------------

XIII. TRADEMARKS

 

A. The Products shall be delivered with the trademark “Royal BodyCare” affixed
thereto. The Distributor acknowledges that RBC, a corporation incorporated under
the laws of the State of Nevada, USA, is to its knowledge the owner of certain
trademarks and trade names, including, but not limited to, “Royal BodyCare”,
“Pure Life”, and “Royal Botanica”. RBC will promptly register, or authorize the
Distributor to register, under RBC’s name, the “Royal BodyCare” trademark and
trade name in any country within the Territory at RBC’s sole cost and expense.
In addition, at RBC’s sole discretion, RBC agrees to register, or authorize the
Distributor to register under RBC’s name, such other RBC trademarks and trade
names in any country within the Territory at RBC’s sole cost and expense as
Distributor may reasonably request. RBC shall promptly reimburse any
registration expenses incurred by the Distributor on RBC’s behalf to the
Distributor upon submission of the Distributor’s receipts or other evidence of
payment of such expenses. The Distributor further acknowledges that its only
right with respect to the trademark and trade name “Royal BodyCare,” or any
other RBC trademark or trade name, is to sell and promote the Products bearing
such trademark(s) and trade name(s) in the Territory. The Distributor shall not
register any RBC trademark and/or trade name in its own name or in the name of
any entity other than RBC. The Distributor is authorized to use the name “Royal
BodyCare” as the Distributor reasonably sees fit, including its use as a
corporate name or trade name. Distributor’s right to use any RBC trademark
and/or trade name shall immediately terminate upon termination or expiration of
this Agreement.

 

B. In consideration for Distributor’s right to use RBC’s trademarks and trade
names in the Territory, the Distributor agrees to pay RBC a marketing service
fee (“MSF”). The MSF shall be calculated as seven percent (7%) of the
Commissionable Volume (“CV”) of Products sold in the Territory. CV shall mean
the value applied to each Product, which value is used to calculate and pay
commissions to members. The MSF shall be payable to RBC on a monthly basis,
within thirty (30) days after the close of each calendar month.

 

XIV. LIMITATION OF LIABILITY

 

A. Except as set forth in the preceding and following Sections, the total
liability of RBC to the Distributor on any claim, whether in contract, tort, or
otherwise, arising out of, connected with, or resulting from the manufacture,
sale, delivery, resale, replacement or use of any Products shall not exceed the
price allocable to the Products or part thereof which gives rise to the claim.

 

B. In no event shall RBC be liable to the Distributor for any special or
consequential damages including, but not limited to, damages for loss of
revenue, cost of capital, claims of customers for supply interruptions or
failure of supply, and costs and expenses incurred in connection with
transportation or substitute facilities or supply sources. The foregoing not
withstanding, each party may be liable for damages caused to the other party by
means of fraud, transmission of false information, or violations of law. Such
damages will be limited to cost of goods, freight and actual damages.



--------------------------------------------------------------------------------

XV. INDEMNIFICATION

 

A. The Distributor agrees to indemnify and hold harmless RBC from and against,
any and all claims for losses, liability, or damage, pecuniary or physical, and
reasonable attorneys’ fees and expenses, arising out of, or in connection with
any acts or omissions of the Distributor in the distribution of the Products in
the Territory pursuant to this Agreement. Such acts or omissions include, but
are not limited to, any breach or alleged breach of this Agreement or any of its
provisions or warranties, or any violation or failure to comply with all
applicable laws, regulations, or codes of the Territory which pertain to the
importation, distribution, and sale of the Products to or in the Territory.

 

B. RBC agrees to indemnify and hold harmless the Distributor and his employees,
agents, and downline or sub-distributors, from and against, any and all claims
for losses, liability, or damage, pecuniary or physical, and reasonable
attorneys’ fees and expenses, arising out of, or in connection with any acts or
omissions of RBC. Such acts or omissions include, but are not limited to, any
breach or alleged breach of this Agreement or any of its provisions or
warranties, any manufacture, sale, or distribution by RBC of any Product
allegedly or actually defective by design or otherwise, any breach of any duty
of RBC to give any adequate pre-sale, post-sale, or continuing warning of any
alleged or actual defect or non-obvious risks or dangers of any Product to
consumers, any alleged or actual infringement by RBC of any patent, copyright,
trademark, service mark, trade secret, or other intellectual property right of
another, or any violation or failure by RBC to substantially comply with all
applicable laws, regulations, or codes that pertain to the export, distribution,
and sale of the Products in the USA.

 

C. In case any claim, demand, or action shall be brought by any third party
including, but not limited to, any governmental authority, against a party
entitled to indemnity under Section XV.A. or XV.B., above, such party shall
promptly notify the other party or parties, as the case may be, from whom
indemnity is or may validly be sought, in writing, and the indemnifying party or
parties shall assume the defence thereof, including the employment of counsel.
In addition, in case a party hereto shall become aware of any facts which might
result in any such claim, demand, or action, such party shall promptly notify
the other party or parties who would be obligated to provide indemnity hereunder
with respect to such claim, demand, or action, and such other party or parties
shall have the right to take such action as it or they may deem appropriate to
resolve such matter. The indemnified party or parties shall have the right to
employ separate counsel in such action and to participate in the defence
thereof, but the fees and expenses of such counsel shall be at the expense of
such indemnified party or parties, unless the employment of such counsel has
been specifically authorized by the indemnifying party or parties. Any
settlement of any action subject to indemnity hereunder shall require the
consent of the indemnified and the indemnifying party, which consent shall not
be unreasonably withheld and which shall be given within five (5) days



--------------------------------------------------------------------------------

following the giving of notice of such proposed settlement. The indemnifying
party or parties shall not be liable for any settlement of any action effected
without its or their consent, but if settled with the consent of the
indemnifying party or parties, or if there be a final judgment for the plaintiff
in any such action, the indemnifying party or parties shall indemnify and hold
harmless the indemnified party from and against any loss or liability by reason
of such settlement or judgment. If requested by the indemnifying party, the
indemnified party shall cooperate with the indemnifying party and its counsel
and use its best efforts in contesting any such claim or, if appropriate, in
making any counter-claim or cross-complaint against the party asserting the
claim, provided that the indemnifying party will reimburse the indemnified party
for reasonable expenses incurred in so co-operating upon presentation of
receipts or other evidence of such expenses. The indemnifying party and its
representatives shall have full and complete access during reasonable hours to
all books, records, and files of the indemnified party expressly related to the
defence of any claim for indemnification undertaken by the indemnifying party
pursuant to this Section, or for any other purpose in connection therewith,
provided that the indemnifying party shall safeguard and maintain the
confidentiality of all such books, records, and files.

 

XVI. TERM AND TERMINATION

 

A. This Agreement will be effective as of the date first written above and shall
continue for ten (10) years thereafter (the “Initial Term”). Unless one party
provides written notice of termination to the other no less than one hundred
eighty (180) days prior to the end of the Initial Term or any Renewal Term (as
hereinafter defined), this Agreement shall automatically renew for a successive
one-year period (a “Renewal Term”) upon the expiration of the Initial Term or
any Renewal Term. The preceding notwithstanding, this Agreement may be
terminated at any time by mutual agreement of the parties or otherwise in
accordance with the terms hereof

 

B. In addition to the provisions of Section XVI.A., above, this Agreement may be
terminated with immediate effect upon the occurrence of any of the following
events:

 

1. The insolvency of either party; its suffering or committing any act of
insolvency, or the inability of either party to pay its debts when due or within
one hundred eighty (180) days of due date;

 

2. Either party’s bankruptcy or liquidation, whether voluntary or involuntary,
or the appointment for it of a receiver or liquidator;

 

3. An attempted assignment of this Agreement, except as provided in Section
XVIII below;

 

4. Any non-payment by the Distributor to RBC of any indebtedness under this
Agreement, provided the Distributor has received written notice of such default
and has had thirty (30) days to cure such default but failed to do so;



--------------------------------------------------------------------------------

5. The failure of a breaching party to remedy a breach of this Agreement within
thirty (30) days after written notice of breach has been served on the breaching
party by the non-breaching party indicating the nature of the breach or
purported breach.

 

C. In the event of termination of this Agreement due to breach of Agreement
caused by Distributor,

 

1. The Distributor’s personal commission rights and downline position as an RBC
Distributor shall not be affected,

 

2. Distributor agrees to co-operate with RBC, to surrender all records to RBC,
and to do whatever is reasonably required by RBC in order to permit RBC, or its
designee, to continue a viable business with RBC members in the Territory.

 

3. RBC agrees to repurchase, at cost, all saleable inventory purchased from RBC
within ninety (90) days following an audit by RBC’s auditors, minus a 10%
restocking fee and any amounts owed by Distributor to RBC.

 

D. Upon termination of this Agreement, the Distributor will immediately cease to
use in any manner all RBC trademarks and/or trade names, including, but not
limited to, “Royal BodyCare,” and “RBC,” and will not sell any goods under such
trademarks or trade names or any similar names or marks.

 

E. To permit each party to protect its respective business interests, each party
hereby agrees to give reasonable notice to the other in the event of a material
adverse change in its business or financial condition. Any event so reported
shall not constitute a breach of this Agreement, unless such event is an event
set forth in Section XVI.B., above.

 

XVII. MINIMUM PERFORMANCE STANDARDS

 

A. In consideration of the rights granted to the Distributor hereunder, the
Distributor agrees to purchase Products from RBC in the aggregate minimum amount
of Three Million Dollars (US$3,000,000) during each year of the Initial Term or
any Renewal Term of this Agreement.

 

B. In case the Distributor in any one year does not purchase Products from RBC
in the aggregate minimum amount of Three Million Dollars (US$3,000,000), RBC
may, at its option, convert the exclusive rights granted to the Distributor
hereunder into non-exclusive rights, providing that RBC has fulfilled orders
placed by Distributor during such year in accordance with the terms of this
Agreement.



--------------------------------------------------------------------------------

XVIII. TRANSFER OF RIGHTS

 

No party hereto shall assign its rights or obligations under this Agreement
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed. Either party can assign this Agreement without
the necessity of obtaining prior written consent of the other party where such
assignment is to a wholly owned subsidiary or other entity controlled by it,
provided that as a condition to any such assignment, the assignee shall assume
and become liable for any and all of the assignor’s obligations under this
Agreement. Except as otherwise provided herein, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.

 

XIX. MISCELLANEOUS

 

A. Entire Agreement. This Agreement, together with all Appendices, Exhibits, and
attachments hereto, constitutes the entire agreement between the parties and
there are no agreements or commitments except as set forth herein. This
Agreement may be amended, modified in whole or in part, or supplemented by an
agreement in writing that makes reference to this Agreement and is executed by
authorized officers of the parties.

 

B. Notices. Any notices required or permitted to be given under this Agreement
shall be in writing and shall be given by addressing the same to such other
party at the address set forth below. Such notices shall be given to all parties
by (1) overnight or highest priority expedited delivery by an internationally
recognized air freight courier service (e.g., UPS, Federal Express, DHL) (herein
referred to as “Courier Delivery”), (2) delivery of the same personally to an
authorized officer of such other party, or (3) transmitting by facsimile and
mailing the original. Any such notice shall be deemed to have been given ten
(10) business days after timely delivery to a Courier Service; if by personal
delivery, upon such delivery; or if by facsimile, seven (7) business days
following the day of transmission if made within customary business hours, or if
not transmitted within customary business hours, eight (8) business days
following the day of transmission.

 

Notices to RBC shall be addressed and delivered to:

 

Royal BodyCare, Inc.

2301 Crown Court

Irving, Texas 75038 USA

Telephone: (972) 893-4000

Facsimile: (972) 893-4112

Attn.: Wayne Holbrook, President



--------------------------------------------------------------------------------

Notices to the Distributor shall be addressed and delivered to:

 

Coral Club International, Inc.

61 Alness Street,

Suite 215,

Toronto, Ontario, M3J 2H2,

Canada

Telephone: (416) 663-4425

Facsimile: (416) 663-4425

Attn.: Leonid Lapp, President and CEO

 

C. Separability of Provisions. A judicial or administrative declaration by any
court of competent jurisdiction of the invalidity of any one or more of the
provisions hereof shall not invalidate the remaining provisions of this
Agreement in any jurisdiction, nor shall such declaration have any effect on the
validity or interpretation of this Agreement outside of that jurisdiction. The
parties undertake, however, to negotiate in good faith to find a substitute
provision as close as possible to the invalid provision, taking into
consideration each party’s intentions with respect to this Agreement.

 

D. Waiver of Compliance. Any failure by any party hereto to enforce at any time
any term or condition under this Agreement shall not be construed as a waiver of
that party’s right to enforce each and every term of this Agreement.

 

E. Disputes. Any controversy or claim arising out of or in relation to this
Agreement, or the breach or alleged breach thereof, which cannot be settled
amicably, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the International Arbitration Association and the
provisions of this Section. Any party may initiate arbitration by giving written
notice to the other party of an intention to arbitrate and by filing with the
Centre for International Commercial Arbitration located in Honolulu, Hawaii (or
such other Centre location as the parties may agree) three (3) copies of such
notice and three (3) copies of this Agreement together with the appropriate
filing fee. The arbitration shall be conducted before three (3) arbitrators who
shall be appointed in accordance with the said rules. The arbitration
proceedings shall be held at the Centre location agreed to by the parties and
shall be subject to the above arbitration rules. The arbitrators may grant any
legal and/or equitable relief to which a party may be entitled under the law or
legal theory under which the party seeks relief, provided, however, that no
claim may be made for any special, indirect, consequential, or punitive damages
arising out of or related to this Agreement, or any act, omission, or event
occurring in connection therewith, except that punitive damages may be awarded
for wilful or wanton misconduct. The arbitration award shall be given within six
(6) months from appointment of the third arbitrator. The award given by the
three (3) arbitrators, or the majority thereof, shall be final and binding on
the parties and shall be subject to no appeal. The award shall not serve as
precedent or authority in any subsequent proceeding, provided, however, that if
the losing party should fail to comply with the award, the prevailing party may
apply to any court having jurisdiction for an order



--------------------------------------------------------------------------------

confirming the award in accordance with applicable law. The award can be
enforced in any court having jurisdiction. Unless otherwise required by law or
court orders, the substance of any arbitration proceedings shall be kept
confidential by all parties and by the arbitrators; however, the fact that such
a proceeding exists, or that an award has been rendered, need not be kept
confidential. The costs of the proceeding, including the fees and costs of
attorneys, accountants, and witnesses, and the compensation of the arbitrators,
shall be assessed by the arbitrators against the parties according to the
arbitrators’ determination of fault.

 

F. Governing Law. The rights and obligations of the parties under this Agreement
shall not be governed by the provisions of the 1980 U.N. Convention on Contracts
for the International Sale of Goods; rather these rights and obligations shall
be governed by the laws of the State of Texas, USA, including its provisions of
the Uniform Commercial Code.

 

G. Captions; Counterparts. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

H. Further Instruments. The parties hereto agree to execute and deliver such
instruments and take such other action as shall be reasonably necessary, or as
shall be reasonably requested by any other party, in order to carry out the
transactions and agreements contemplated by this Agreement.

 

I. Territory Visits. All transportation, lodging, and meal costs and other
incidental expenses in connection with any travel by RBC officers, directors,
employees, or other personnel at the request or invitation of the Distributor,
to or in the Territory, shall be borne by the Distributor.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the date first written above, by their duly authorized representatives.

 

Royal BodyCare, Inc.,
a Nevada Corporation

 

Coral Club International, Inc.,
an Ontario Corporation

By:

 

/s/ Wayne Holbrook

--------------------------------------------------------------------------------

  By:  

/s/ Leonid Lapp

--------------------------------------------------------------------------------

    Wayne Holbrook, President       Leonid Lapp, President and CEO

Date: July 20, 2004

  Date: July 14, 2004